Citation Nr: 0819235	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertensive 
vascular disease (hypertension).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
service connection for a bilateral foot disorder, and 
declined to reopen a previously denied claim of service 
connection for hypertension.  

The Board notes that in June 1984, the RO denied the 
veteran's claim of service connection for hypertension, and 
in November 1987, and October 1989 denied his applications to 
reopen this claim.  The veteran did not perfect appeals of 
these adverse determinations, and as a result, they are 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. § 5108, 7105.  


FINDINGS OF FACT

1.  The RO's October 1989 RO's decision not to reopen the 
veteran's claim of service connection for hypertension was 
not appealed, and is therefore final.  

2.  Evidence received since the October 1989 final decision 
qualifies as new and material evidence.  

3.  The veteran did not incur hypertension as a result of his 
military service, nor did it manifest within one year 
following the veteran's separation from active military 
service.  

4.  The veteran did not incur a bilateral foot disorder as a 
result of his military service. 



CONCLUSIONS OF LAW

1.  The October 1989 rating decision denying service 
connection for the veteran's hypertension is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2007).

2.  New and material evidence has been received by VA, and 
the veteran's claim of service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

4.  The criteria for service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, with respect to the veteran's claim of entitlement to 
service connection for a bilateral foot disorder, the duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2004 that fully addressed all three notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for 
disabilities until May 2006.  However, there is no prejudice 
in issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for the 
claimed foot disorder.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  However, information concerning why the claim 
was previously denied was not included in this letter.  That 
said, the claim of entitlement to service connection for 
hypertension is being reopened herein, so any prejudice 
created by such defect is moot.  

As for the claim of service connection for hypertension (on 
the merits) being adjudicated below, the duty to notify have 
been satisfied, for the reasons described above with respect 
to the foot disorder claim.   

As such, the Board finds that adequate notice was provided to 
the veteran prior to the transfer and certification of his 
case to the Board, and this notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of service connection for hypertension 
and a bilateral foot disorder.  There is no competent medical 
evidence establishing that an event, injury, or disease 
occurred in service.  In fact, the veteran's separation 
examination reveals that the veteran's blood pressure and 
feet were normal upon separation from active duty.  A current 
VA examination would not change this evidence against the 
veteran's claim.  There are also no records of treatment or 
complaints of hypertension for more than 25 years after the 
veteran's separation from active duty, and there are no 
records of complaints of a foot disorder for more than 50 
years after the veteran's separation from active duty.  
Therefore, since the evidence tends to establish that these 
disorders were not service related, the veteran was not 
prejudiced by the lack of a VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained what service medical 
records could be obtained after the 1973 fire at the National 
Personnel Records Center (NPRC).  The record also contains 
letters from the veteran's private treatment providers, and 
the veteran has also submitted numerous personal statements 
in support of his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




New and Material Evidence

Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


Facts and Analysis 

As noted above, the RO denied the veteran's claim of service 
connection for hypertension in June 1984, and in November 
1987, and October 1989 denied his applications to reopen this 
claim.  

Since the last final decision of October 1989, the veteran 
has submitted additional evidence that is relevant to his 
claim of service connection for hypertension.  Of specific 
relevance is a November 2004 letter from Dr. J.L., MD, which 
indicates that the veteran was treated for hypertension while 
in service.  

One of the reasons for denying the veteran's application to 
reopen the claim of service connection for hypertension in 
1989 was that there was no evidence that the veteran suffered 
from hypertension in service.  Evidence relating to this 
deficiency has now been submitted, raising a reasonable 
possibility of substantiating the veteran's claim.  

The Board finds this evidence sufficient to reopen the 
veteran's claim of service connection for hypertension.  The 
claim of service connection for hypertension is therefore 
reopened, and the Board will now consider the veteran's claim 
of service connection based on all of the evidence of record.  


Service Connection Claims

Laws and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  And, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

It is also possible for service connection to be granted on a 
presumptive basis.  Certain chronic disabilities, including 
hypertension, are presumed to be service-connected if they 
are manifested to a compensable degree within 1 year after 
the veteran's separation from active service.  See 38 
U.S.C.A. §§1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2007).  

Facts and Analysis for the Hypertension Claim

At the outset of this discussion, the Board notes that the 
majority of the veteran's service medical and personnel 
records appear to have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, and have 
not been located.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The RO, as discussed below, assisted the veteran 
to attempt to reconstruct the destroyed records, but they 
were not fully successful.  

Because many of the veteran's medical and personnel records 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Fortunately, a copy of the report of the veteran's February 
1946 physical examination prior to discharge from active 
service was recovered and incorporated with the claims file.  
In the report, it was recorded that the veteran's systolic 
blood pressure was measured at 120 millimeters (mm), and his 
diastolic blood pressure was measured at 86 mm upon 
separation from service.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 mm or 
greater, or systolic blood pressure that is predominantly 160 
mm or greater with a diastolic blood pressure of less than 90 
mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2007).

There are copies of daily sick reports of record that were 
not affected by the 1973 fire that indicate the veteran 
received some medical care in February and March of 1943, and 
was apparently hospitalized from at least March 23, 1943 
through May 9, 1943.  A few of the copied records are of poor 
quality, and the exact date is illegible.  However, there is 
no description of what the veteran was hospitalized for at 
this time, and they do not indicate that it was related to 
hypertension. 

Regardless, the medical evidence of record establishes that 
upon separation from service, the veteran was not suffering 
from hypertension.  In this case, the competent medical 
evidence of record, namely the veteran's separation 
examination, establishes that hypertension was not manifested 
during the veteran's line of duty.  

Further, according to the evidence of record, hypertension 
was not diagnosed within 1 year of the veteran's separation 
from active duty either.  In an October 1987 letter from a 
Dr. R.S. to VA, it is noted that the veteran was treated by 
Dr. R.S. for high blood pressure since January 1974.  The 
veteran was discharged from service in February 1946.  There 
is no medical evidence of record that mentions complaints of 
or treatment for hypertension between these dates.  
Therefore, it appears from the evidence of record that the 
veteran did not complain of or seek medical treatment for 
hypertension for more than 25 years after his separation from 
military service.  

VA also received a typed letter from a Dr. J.L regarding the 
veteran, originally dated November 2004.  This letter appears 
to be nothing more than a recitation of what was told to Dr. 
J.L by the veteran, since there is no accompanying medical 
evidence or records of physical examination.  As such, this 
letter is not probative in linking hypertension with the 
veteran's military service.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The RO did try to obtain copies of the 
veteran's treatment records referred to in Dr. J.L.'s letter, 
but instead, the November 2004 letter was simply resent to VA 
with the date changed to March 2005.  Therefore, since there 
is no discussion of how Dr. J.L. reached her conclusions, and 
since there is no indication of what evidence, if any, was 
relied on by Dr. J.L., the Board does not find this letter 
persuasive.  

Dr. J.L. appears to have submitted a handwritten explanation 
of her treatment of the veteran in November 2004 as well.  
However, like the letter mentioned above, there is no 
accompanying medical evidence to support the assertions found 
in the letter.  Dr. J.L. does elaborate on the veteran's 
history of hypertension, saying he now has heart disease, he 
has had bypass surgery, and he had a stroke in the past.  
However, no records of any of these medical conditions have 
been incorporated with the claims file, and no dates or 
hospitals of treatment were provided either.  Therefore, the 
Board does not find this evidence to be credible either.  

Finally, aside from the handwritten letter referencing past 
medical treatment, there is no actual medical evidence of 
treatment received by the veteran for hypertension.  Also, 
aside from this letter, there are no medical documents 
assigning a current diagnosis of hypertension.  The veteran 
has referenced being treated by a Dr. R.L. from 1958 until 
the doctor's death.  However, there are no records of this 
treatment because, according to the veteran, Dr. R.L.'s wife 
had all the records burnt after her husband's death when she 
had his office cleaned out.  The veteran does not say when 
Dr. R.L. died, or when he stopped seeking treatment from him.  
Regardless, there is no current medical evidence of record 
assigning a diagnosis of hypertension to the veteran since 
October 1987.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the disability being sought.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)

The Board recognizes that the veteran is of the belief that 
he has suffered from hypertension since his military service.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  In this case, there is a lack of 
credible medical evidence supporting the veteran's claims 
that he currently suffers from hypertension, and there is no 
evidence tracing its etiology to the veteran's military 
service.  Therefore, the Board does not find the veteran's 
opinions on this matter to be as credible as the absence of 
medical evidence within the claims file.  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim of service connection 
for hypertension must be denied.

Facts and Analysis for the Bilateral Foot Disorder Claim 

A review of the record indicates that the veteran has not 
been diagnosed with a bilateral foot disorder.  There is no 
medical evidence of record establishing that such a condition 
exists.  As noted above, a service connection claim must be 
accompanied by evidence establishing that the veteran 
currently has the disability they are seeking compensation 
for.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 
225; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Simply put, service connection is not warranted in 
the absence of proof that the veteran presently has a 
bilateral foot disorder.  

The only evidence that is medical in nature are the letters 
received by VA in November 2004 from Dr. J.L regarding the 
veteran.  Dr. J.L. notes that the veteran has foot/leg 
injuries since he was given inappropriate footwear in basic 
training.  However, as discussed above, there is nothing to 
indicate what the examiner relied on in making her 
assertions.  There are also no accompanying medical 
examinations or tests, and the Board, therefore, is not 
persuaded by these letters.  It would appear that Dr. J.L. 
was simply reciting the veteran's own contentions in her 
typed note, rather than rendering a medical opinion as to 
whether the veteran currently has a bilateral foot disorder, 
and if so, what its etiology would be.  

As such, this letter is not probative in linking any foot 
disorder with the veteran's military service.  See LeShore, 8 
Vet. App. at 409 (a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  In her 
handwritten note, all that was said was that the veteran 
currently suffered from pain in both legs, and was on 
medication, but the letter failed to assign a diagnosis of 
any foot disorder or provide any supporting medical evidence.  

Additionally, the veteran's report of physical examination 
prior to discharge from active duty describes the veteran's 
feet as "normal."  The examiner further indicated that the 
veteran received no wounds, injuries, or diseases that were 
incurred in the line of duty.  Therefore, the evidence also 
establishes that the veteran did not have a bilateral foot 
disorder upon separation from military service.  

The Board again recognizes that there are copies of daily 
sick reports of record that indicate the veteran received 
periodic medical care in February and March of 1943, and then 
was apparently hospitalized from March 23, 1943 through May 
9, 1943.  Several of the copies are too illegible to make out 
a specific date.  Unfortunately, these reports do not 
indicate what the veteran was hospitalized for.  

The veteran claimed in a letter received by VA in November 
2004 that he was hospitalized in 1943 for his feet and legs, 
and then readmitted for uncontrolled hypertension during the 
same year.  However, this statement conflicts with the 
remaining evidence of record, and the Board does not find it 
sufficiently credible to rely on in making its decision.  
There is nothing to indicate that the veteran complained of 
or received treatment for a disorder of the feet until he 
filed his claim in March 2004 with VA.  This is over 50 years 
since the veteran's separation from active military service.  

The fact that the veteran did not complain of a foot disorder 
or seek treatment for a foot disorder for more than 50 years 
since his separation from service is additional evidence 
against the veteran's claim.  When considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a foot disorder for more than 50 years after 
separation from service tends to establish that the veteran's 
current foot disorder was not a result of his military 
service.

Finally, the October 1987 letter from Dr. R.S. provides 
further evidence that the veteran's foot disorder most likely 
did not begin during his military service.  Dr. R.S. makes no 
mention of a foot disorder when discussing the more than 13 
years of treatment he had provided to the veteran from 
January 1974 to October 1987.  

Therefore, it appears from all of the evidence of record that 
the veteran was not suffering from a bilateral foot disorder 
during his military service, or within one year of his 
separation from military service.  Since the preponderance of 
the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim of service connection for a bilateral 
foot disorder must be denied.


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral foot disorder is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


